NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5446-17T2

HADI PEZESHKI,

           Plaintiff-Appellant,

v.

COREY C. ROWELL and
SHAMARA MILLER,

     Defendants-Respondents.
______________________________

                    Argued March 20, 2019 – Decided April 1, 2019

                    Before Judges Nugent and Mawla.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Burlington County, Docket No. DC-002459-
                    18.

                    Hadi Pezeshki, appellant pro se.

                    Respondents have not filed briefs.

PER CURIAM

           This Landlord-Tenant action involves a dispute over money the Landlord,

plaintiff Hadi Pezeshki, claims he is owed for damages to the leased premises
he discovered when the tenants, defendants Corey C. Rowell and Shamara

Miller, vacated. Defendants sought the return of their security deposit. Plaintiff

appeals from the $1621.68 judgment entered against him at the conclusion of a

trial presided over by a judge sitting without a jury.

      During the trial, plaintiff presented more than twenty items of alleged

damage to the premises. He also presented numerous photographs to support

his claim. To refute plaintiff's claim, defendants presented photographs and a

video taken during a "walk-through" of the premises that took place after

termination of the lease.

      Following the presentation of proofs and closing arguments, Judge Aimee

R. Belgard delivered a thorough, thoughtful, and well-reasoned oral decision.

She discussed each item of damage alleged by plaintiff and awarded him

approximately twenty-five percent of the damages he was seeking, finding the

other alleged damages were nothing more than normal wear and tear. She

subtracted the amount she awarded plaintiff from the security deposit he

retained, doubled the balance pursuant to N.J.S.A. 46:8-21.1, and entered

judgment for defendants for $1621.68.

      On appeal, plaintiff argues the judge erred by permitting defendants to

pursue a security deposit action they had not asserted in their answer or in a


                                                                          A-5446-17T2
                                        2
counterclaim.     He also argues the judge erred by admitting defendants'

photographic and video evidence.

      We reject these arguments and affirm the judgment, substantially for the

reasons expressed by Judge Belgard in her oral decision. The judgment she

entered is based on findings of fact which are adequately supported by the

evidence.   R. 2:11-2(e)(3)(A).    The judge did not abuse her discretion by

permitting plaintiffs to seek the return of their security deposit or by admitting

their photographic and video evidence. Plaintiff's arguments to the contrary are

without sufficient merit to warrant further discussion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-5446-17T2
                                        3